Hall, Judge.
The appellants, who filed objections to two proceedings for the adoption of their grandchildren, appeal after final orders granting the adoptions, enumerating as error the trial court’s granting the adoptions and refusing to hear and consider their objections.
In the absence of anything in the record showing that the trial court refused to hear and consider objections, or allegations or evidence that the adoptions were not for the best interests of the children, we presume from the final orders of adoption that the court determined that the filing of objections did not “constitute a good reason for refusing the application.” See Ga. L. 1941, p. 304 {Code Ann. § 74-412).
There was no issue whether adoption by the appellants would be for the best interests of the children; the appellants did not apply for adoption of the children. It does not appear the trial court abused its discretion in granting the adoptions.

Judgments affirmed.


Jordan, P. J., and Whitman, J., concur.